United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS          October 24, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 03-60155
                          Summary Calendar



MARIA ANTONIA TZOC-AJUCUM,

                                    Petitioner,


versus

JOHN ASHCROFT, U. S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A70-687-299
                        --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Maria Antonia Tzoc-Ajucum, a citizen of Guatemala, petitions

for review of the final order of the Board of Immigration Appeals

(“BIA”) dismissing her appeal from the Immigration Judge’s (“IJ”)

decision denying her applications for asylum and withholding of

removal.   The BIA found that Tzoc had suffered past persecution

on account of her political opinion but the IJ nevertheless

denied Tzoc’s application for asylum in which Tzoc alleged that,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-60155
                               -2-

because she had voiced her disagreement with the political views

of the guerillas during Guatemala’s civil war, she had been

persecuted by the guerrillas, who had attempted to recruit her to

fight in the war.

     Tzoc argues that the presumption of a well-founded fear of

future persecution was not rebutted.   We conclude that the BIA’s

decision is supported by substantial evidence and that the

evidence in the record does not compel a contrary conclusion.

See I.N.S. v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992);

Mikhael v. I.N.S., 115 F.3d 299, 302 (5th Cir. 1997).    Tzoc also

argues that the BIA should have granted discretionary asylum even

in the absence of a fear of future persecution.   To the extent

that this argument is based on the contention that she showed

compelling reasons for being unwilling to return to Guatemala,

we conclude that the BIA’s decision was not manifestly contrary

to law or an abuse of discretion.   8 U.S.C. § 1252(b)(4)(D).

To the extent that this argument is based on the contention

that Tzoc faced a reasonable possibility of other serious harm

upon her return to Guatemala, Tzoc has failed to exhaust her

administrative remedies with respect to this claim.     See Witter

v. I.N.S., 113 F.3d 549, 554 (5th Cir. 1997).

     Tzoc has also failed to exhaust her administrative remedies

with respect to her claim that, because her asylum application

would have been granted if it had been decided more promptly,

Ashcroft should be estopped from arguing for the denial of asylum
                           No. 03-60155
                                -3-

based on the change in country circumstances that occurred during

the pendency of her application.   See id.   In any event, Tzoc has

not alleged any wrongdoing on the part of Ashcroft or any failure

in carrying out Ashcroft’s duties that would support a finding of

estoppel.   Tzoc has abandoned the issue of the denial of her

application for withholding of deportation by failing to address

that issue in her petition for review.    See Calderon-Ontiveros v.

I.N.S., 809 F.2d 1050, 1052 (5th Cir. 1986).

     Tzoc’s petition for review is DENIED.